Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,501,384. Although the claims at issue are not identical, they are not patentably distinct from each other because the adducts depicted in Formula 6 and Formula 7 in applicant’s claim 1 are recited as Formula A and Formula B in the claims of US 10,501,384.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DE 10 2006 015 362 A1. No distinction is seen between the adduct disclosed in Paragraph [0029] of DE 10 2006 015 362 A1, and that depicted as FORMULA 5 in applicant’s claim 1. See also the English translation of DE 10 2006 015 362 A1.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2006 015 362 A1 as applied to claim 1 above, and further in view of Gabrielson et al ‘184 (US 2016/0060184). It would be obvious from Gabrielson et al ‘184 to include the adduct of DE 10 2006 015 362 A1 in combination with NBPT. One of ordinary skill in the art would be motivated to do so, since Gabrielson et al ‘184 discloses NBPT in admixture with other urease inhibitors in Paragraph [0024], and the English translation of DE 10 2006 015 362 A1 discloses that the adduct disclosed therein  relates to new N-phosphoric acid triamides. It would be obvious from Paragraph [0024] of Gabrielson et al ‘184 that the adduct of DE 10 2006 015 362 A1 could be used in combination with such conventional urease inhibitors as NBPT.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2006 015 362 A1 as applied to claim 1 above, and further in view of McKnight et al (US 2014/0090432). It would be further obvious from McKnight et al to include DMSO or propylene glycol as a solvent for the adduct of DE 10 2006 015 362 A1. One of ordinary skill in the art would be motivated to do so, since the English translation of DE 10 2006 015 362 A1 discloses that the adduct can be made in the presence of an organic solvent, and McKnight et al establish DMSO and propylene glycol as organic solvents for NBPT in Paragraphs [0029] and [0040].
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The recitation of “selected from…and” and “selected from…or” is improper Markush or alternative terminology.
This application apparently discloses allowable subject matter (i.e., regarding claims 8 and 16-29.
The following is a statement of reasons for the indication of allowable subject matter:  DE 10 2006 015 362 A1 does not teach, disclose or suggest the adduct recited in claim 8. Nor would there be any motivation from the prio art to modify the adduct of DE 10 2006 015 362 so as to form the adduct recited in clkaim 8. A1 DE 10 2006 015 362 A1 also does not teach, disclose or suggest the adducts recited in claims 16-23, or the method of making such adducts recited in claims 24-29. Nor wouyld there be any motivation from the prior art to modify the adducts and method of DE 10 2006 015 362 A1 to arrive at the adducts recited in claims 16-23. Accordingly claims 8 and 16-29 are not rejected over DE 10 2006 015 362 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353.  The examiner can normally be reached on M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE A LANGEL/Primary Examiner, Art Unit 1736